Citation Nr: 1639494	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-11 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to June 1971, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado which continued the Veteran's disability rating for PTSD at 30 percent.  In an April 2015 rating decision, the Appeals Management Center (AMC) increased the Veteran's disability rating for PTSD to 50 percent.
 
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of those proceedings is of record.  

The Board remanded this issue in November 2014 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his September 2014 Board hearing, the Veteran testified that he received treatment at the Vet Center in Fort Collins with Dr. Rodney Hague and that he was planning to receive treatment at the Vet Center in Sioux Falls.  These records are not contained in the claims file.  These records, along with any additional, pertinent VA or private treatment records should be obtained and associated with the claims file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his claim.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment the Veteran identifies, but in any case, the AOJ should obtain treatment records from Vet Center in Fort Collins with Dr. Rodney Hague and the Vet Center in Sioux Falls. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his post-service PTSD symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Schedule the Veteran for an examination by an to determine the current severity of his PTSD.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted.  The examiner must comment on the impact of the Veteran's psychiatric disability on him both socially and industrially.

4.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

